PER CURIAM.
Appellants, the plaintiffs in a negligence action in the trial court, challenge a summary judgment in favor of the defendants. We determine that issues of material fact existed which should have precluded entry of the summary judgment, and reverse.
Appellant, Mary Broz, an inspector for the navy on a construction project, brought an action based on injuries she received during an inspection of the project at the Pensacola Naval Air Station. The defendants, contractors, were responsible for replacing an elevator gate and tracks as part of the construction project. Ms. Broz alleges that she was injured when attempting to open the stuck elevator door and that appellees’ failure to replace the old gate tracks caused the door to malfunction.
The trial court found that the old elevator gate was still on the project at the time of the inspection, that the inspection was an internal navy review, that the construction work was not completed at the time of the incident, and that the defendants had not made any representations that the repair work was completed. Based upon these conclusions, the trial court stated that the completion (or the failure to complete) the contract was not a legal cause of any injury to the plaintiff. At the time of the summary judgment hearing, however, depositions were on file which indicated that each of the material facts relied on by the court in granting summary judgment were in dispute. The trial court, therefore, erred in granting summary judgment. Moore v. Morris, 475 So.2d 666, 668 (Fla.1985).
Reversed and remanded for further proceedings.
*549JOANOS and WOLF, JJ., concur.
BOOTH, J., dissenting without written opinion.